UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4093


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDRE HORNE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:96-cr-00200-BR-1)


Submitted:   June 24, 2010                 Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, for Appellant. George E. B.
Holding, United States Attorney, Anne M. Hayes, Jennifer P. May-
Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre Horne appeals from the district court’s order

revoking his supervised release and imposing a forty-six-month

prison term.       He contends that the sentence imposed is plainly

unreasonable because the district court failed to calculate his

advisory guideline range.             We affirm.

            We will affirm a sentence imposed after revocation of

supervised      release    if    it    is   within      the     applicable    statutory

maximum and is not plainly unreasonable.                      See United States v.

Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                            We first

review the sentence for unreasonableness, “follow[ing] generally

the procedural and substantive considerations that we employ in

our review of original sentences, . . . with some necessary

modifications       to    take    into      account       the     unique     nature     of

supervised release revocation sentences.”                     Id. at 438-39.         If we

conclude that a sentence is not unreasonable, we will affirm the

sentence.       Id. at 439.      Only if a sentence is found procedurally

or   substantively        unreasonable          will    we    “decide      whether     the

sentence is plainly unreasonable.”                Id.

            A      supervised          release         revocation       sentence        is

procedurally      reasonable      if    the     district      court    considered      the

Chapter   Seven     advisory      policy        statements       and   the   18   U.S.C.

§ 3553(a) (2006) factors that it is permitted to consider in a

supervised release revocation case.                    See 18 U.S.C.A. § 3583(e)

                                            2
(West 2000 & Supp. 2010); Crudup, 461 F.3d at 440.                                     Such a

sentence      is    substantively      reasonable           if     the    district         court

stated    a    proper      basis    for    concluding            the    defendant      should

receive    the      sentence      imposed,       up   to    the        statutory      maximum.

Crudup, 461 F.3d at 440.             A sentence is plainly unreasonable if

it is clearly or obviously unreasonable.                     Id. at 439.

              The   district       court   “need      not    engage        in    ritualistic

incantation” in order to satisfy its burden of considering the

Chapter 7 policy statements.                 United States v. Davis, 53 F.3d
638, 642 (4th Cir. 1995).                  Here, the district court clearly

stated that it had considered the Chapter 7 policy statements,

which include the advisory imprisonment ranges upon revocation

of supervised release.              So long as the advisory range was put

before the court, “[c]onsideration is implicit in the court’s

ultimate ruling.”          Id.

              The    district      court   clearly         considered           the   advisory

guideline     range     and      imposed   sentence         at    the     bottom      of    that

range.        We    find    that    the    forty-six-month               term    imposed     on

revocation     was    not     “plainly     unreasonable.”                 Accordingly,       we

affirm the district court’s judgment.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      AFFIRMED

                                             3